Citation Nr: 1031175	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-25 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for tinea 
versicolor (claimed as skin rash on arms, chest, and groin), to 
include as secondary to herbicide exposure. 

2.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for soft 
tissue sarcoma of the left knee, to include as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1971 
and from April 1974 to March 1975.  He also had service with the 
Armey National Guard.

These matters come before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2009, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript is associated with the 
claims folder.  The record was held open for a period of 60 days 
to afford the Veteran an opportunity to submit additional 
treatment records.  As additional records were not received, the 
Board will proceed with appellate review of these matters.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied the 
Veteran's claim of service connection for tinea versicolor; 
although notified of the denial, the Veteran did not initiate an 
appeal.

2.  None of the new evidence associated with the claims file 
since the September 1994 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for tinea versicolor, or raises a reasonable 
possibility of substantiating the claim for service connection 
for tinea versicolor.

3.  In a February 1997 rating decision, the RO denied the 
Veteran's claim of service connection for soft tissue sarcoma of 
the left knee; although notified of the denial, the Veteran did 
not initiate an appeal.

4.  None of the new evidence associated with the claims file 
since the February 1997 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for soft tissue sarcoma of the left knee, or 
raises a reasonable possibility of substantiating the claim for 
service connection for soft tissue sarcoma of the left knee.


CONCLUSIONS OF LAW

1. The September 1994 RO rating decision that denied the 
Veteran's claim for service connection for tinea versicolor is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  As evidence received since the RO's September 1994 denial is 
not new and material, the criteria for reopening the Veteran's 
claim for service connection for tinea versicolor have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3. The February 1997 RO rating decision that denied the Veteran's 
claim for service connection for soft tissue sarcoma of the left 
knee is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

4.  As evidence received since the RO's February 1997 denial is 
not new and material, the criteria for reopening the Veteran's 
claim for service connection for soft tissue sarcoma of the left 
knee have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the 
event that a VA notice error occurs regarding the information or 
evidence necessary to substantiate a claim, VA bears the burden 
to show that the error was harmless.  However, the appellant 
bears the burden of showing harm when not notified whether the 
necessary information or evidence is expected to be obtained by 
VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled 
together out of unrelated decisional and post-decisional 
documents, such as rating decisions and statements of the case.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  
However, after a notice deficiency has occurred, there are ways 
of showing that the purpose of VCAA notice was not frustrated.  
Two ways of showing this include: defects in notice were cured by 
actual knowledge on the part of the appellant and establishing 
that a reasonable person could be expected to understand what was 
still needed based on the notice provided.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the notice letters provided to the Veteran by the 
RO in June 2005 and June 2007 included the criteria for reopening 
a previously denied claim, the criteria for establishing service 
connection, and information concerning why the claims of 
entitlement to service connection for soft tissue sarcoma of the 
left knee was previously denied.  

However, to the extent that the RO did not clearly notify the 
Veteran of the evidence and information that was necessary to 
reopen his claim or describe what evidence would be necessary to 
substantiate the elements required to establish service 
connection for tinea versicolor that was found insufficient in 
the previous denial, the Board finds any such error in 
notification to be harmless.

The Board observes that during the pendency of that claim, the 
Veteran has been represented by an accredited representative, who 
is well aware of the requirements of the VCAA and the elements 
needed to substantiate the Veteran's claim, and such 
representative has submitted argument during the course of this 
appeal.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding 
that VCAA notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments made 
to the RO).  In addition, the Veteran's statements to the RO and 
his testimony before the Board showed that he clearly had actual 
knowledge that in order to support his claim, including 
demonstrated actual knowledge of the basis of the previous final 
denial and evidence necessary to reopen the claim.  Indeed, 
during the course of his personal hearing, the Veteran, through 
his representative, expressly acknowledged that his claim had 
previously been denied because the evidence showed that he had 
been diagnosed as having a sebaceous cyst of the left knee rather 
than a soft tissue sarcoma, and that the "material" evidence 
necessary to reopen the claim would include evidence showing a 
diagnosis of soft tissue sarcoma.  Transcript at 19.  

As the record shows that the Veteran has actively participated in 
presenting arguments in support of his new and material evidence 
claim for service connection for a skin disorder, and has in fact 
expressed his understanding of the information and evidence 
necessary to substantiate this issue, the Board concludes that 
any 38 U.S.C.A. § 5103(a)-complaint notice error in this case did 
not preclude him from effectively participating in the processing 
of his claim.  

With respect to the Dingess requirements, in October 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Certain VCAA notice was provided after the initial unfavorable 
AOJ decision for the claims on appeal.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the appellant is 
still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that a SOC or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, after the October 2006 notice was provided to the 
Veteran, the claims were readjudicated in June 2009 SSOC.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claims.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records, service 
personnel records, VA treatment records, and private treatment 
records.  The Veteran submitted written statements discussing his 
contentions and private treatment records.  He was also provided 
an opportunity to set forth his contentions during the hearing 
before the undersigned in November 2009.  

The Board also notes that the Veteran's VA treatment records 
contain references to his receipt of supplemental security income 
(SSI) and/or disability retirement benefits.  A few of the 
records from the Social Security Administration (SSA) are 
included with the claims.  However, at no time during the appeal 
has the Veteran indicated to VA that there were SSA records that 
would be pertinent to his current claims.  In Golz v. Shinseki, 
590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 
U.S.C.A. § 5103A did not require VA to obtain all medical records 
or all SSA disability records, only those that are relevant to 
the veteran's claim.  The Court also stated that VA was not 
required to obtain records in every case in order to rule out 
their relevance.  Rather, the standard is: as long as a 
reasonable possibility exists that the records are relevant to 
the veteran's claim, VA is required to assist the veteran in 
obtaining the identified records.  In this instance, the Veteran 
himself did not identify any SSA records that would be relevant 
to his claims and the benefits applications specifically referred 
to other disabilities not currently on appeal.  Indeed, the 
existing records from the SSA claim are all related to a 
psychiatric condition.  The Board, therefore, concludes that the 
record does not establish a reasonable possibility that there are 
such records that are relevant to these claims.

With respect to his hearing, the Veteran's representative 
specifically indicated that he did not have any additional 
evidence to submit other than his testimony.  The undersigned 
also specifically informed the Veteran that medical opinions that 
related his skin disorder and sebaceous cyst of the left knee to 
his active service, to include herbicide exposure, would be 
probative to his petition to reopen his claims for service 
connection.  He was similarly advised of the probative value of 
submitting medical evidence showing that he had been diagnosed as 
having a soft tissue sarcoma of the left knee versus the 
previously established diagnosed of a sebaceous cyst.  Transcript 
at 18 and 19.  The record open for 60 days to give the Veteran 
the opportunity to submit that additional evidence.  Transcript 
at 19.  VA is only required to make reasonable efforts to obtain 
relevant records that the Veteran has adequately identified to 
VA.  38 U.S.C.A. § 5103A(b)(1) (West 2009).  VA, therefore, has 
made every reasonable effort to obtain all records relevant to 
the Veteran's new and material evidence claims.

A specific VA medical opinion is not needed to consider whether 
the Veteran has submitted new and material evidence but, rather, 
the Board has reviewed all the evidence submitted to the claims 
file since the last final denial.  Therefore, a remand for a VA 
examination is not warranted for these matters. 38 C.F.R. § 
3.159(c)(4)(iii) (2009).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, the 
next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  

Factual Background and Analysis

In a September 1994 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for tinea versicolor, 
noting that service treatment records were negative for the 
treatment of the claimed disorder, that there was no indication 
that the disability manifested within one year of service 
separation or was incurred or aggravated during service, and that 
the claimed disorder was not included as one of the presumptive 
disabilities related to herbicide exposure.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e).    Within a year of that rating 
decision and before it was deemed final, the RO incorrectly 
adjudicated this issue, finding that no new and material evidence 
has been received in order to reopen the claim of entitlement to 
service connection for tinea versicolor in a September 1995 
rating decision.

In a February 1997 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for soft tissue 
sarcoma of the left knee.  Although the Veteran contended that he 
had had a soft tissue sarcoma removed from his left knee at the 
Cleveland VA Medical Center (VAMC) in 1993, the RO noted that VA 
treatment records showed that he had a sebaceous cyst removed in 
August 1991, and that the biopsy was an epidermal inclusion cyst.  
Parenthetically, the Board observes that records from the 
Cleveland VAMC dating from 1991 to 1994 were reviewed and 
considered by the RO, and that there were no references to a soft 
tissue sarcoma or cyst being removed in 1993. 

Although notified of the September 1994 and February 1997 
denials, the Veteran did not initiate an appeal of either 
determination.  As such, those decisions are final as to the 
evidence then of record, and are not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

In February 2005, the Veteran again claimed entitlement to 
service connection for a skin rash and soft tissue sarcomas.

This appeal arises from the RO's September 2005 rating decision 
that found no new and material evidence had been submitted to 
reopen the Veteran's claims for service connection for tinea 
versicolor and for soft tissue sarcoma of the left knee.  
Regardless of the RO's actions, the Board must still determine 
whether new and material evidence has been submitted in these 
matters.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); see also Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's previously 
and finally denied claims).

I.  Tinea Versicolor

Evidence added to the claims file since the September 1994 denial 
includes statements from the Veteran and his representative; VA 
examination reports dated in January 1997, August 1998, October 
2000, February 2001, November 2006, January 2007, November 2008, 
and May 2009; private treatment records; VA treatment records 
dated from 1994 to 2009; SSA and disability retirement records; 
and a November 2009 Travel Board hearing transcript.

VA treatment records dated from 1994 to 2009 detailed treatment 
for dermatitis, erythematous patches of the shoulders, upper 
chest, and back assessed as polymorphous light eruption, and 
history of lipoma removal.  

A January 1997 VA skin examination report detailed a history of 
tinea versicolor that was worsened in warm weather and with 
extensive sun exposure.  After reviewing the claims file and 
examining the Veteran, the examiner listed an impression of 
normal skin examination with no dermatologic abnormality or 
dermatologic evidence for ongoing tinea versicolor.  Additional 
VA examination reports, SSA and disability retirement records, 
and private treatment records detailed treatment for multiple 
unrelated disabilities. 

In multiple written statements of record and during his November 
2009 hearing, the Veteran reported that he had suffered from a 
rash and was exposed to herbicides during service in Vietnam.  He 
further indicated that he had continued to suffer from a skin 
rash since separation, especially during the summer months, that 
was treated with topical creams.   

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  However, 
none of this evidence is "material" for purposes of reopening 
the claim of service connection for tinea versicolor.

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the September 1994 
rating decision is either cumulative or redundant of the evidence 
of record or does not raise a reasonable possibility of 
substantiating the claim.  New evidence of record does not 
reflect any competent evidence of a medical or etiological 
relationship between the Veteran's currently diagnosed skin 
disorder and events during his active service, to include 
herbicide exposure.

II.  Soft Tissue Sarcoma of the Left Knee

Evidence added to the claims file since the February 1997 denial 
includes statements from the Veteran and his representative; VA 
examination reports dated in August 1998, October 2000, February 
2001, November 2006, January 2007, November 2008, and May 2009; 
private treatment records; VA treatment records dated from 1998 
to 2009; SSA and disability retirement records; and a November 
2009 Travel Board hearing transcript.

VA treatment records dated from 1998 to 2009 are void of any 
treatment for soft tissue sarcoma and only listed a history of 
lipoma removal.  VA examination reports, SSA and disability 
retirement records, and private treatment records detailed 
treatment for multiple unrelated disabilities. 

In multiple written statements of record and during his November 
2009 hearing, the Veteran reported that he had tumors removed 
from the knee in approximately 1993 or 1995 with residual 
scarring.  He further asserted that since the surgery the knee 
has locked up at times.

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  However, 
none of this evidence is "material" for purposes of reopening 
the claim of service connection for soft tissue sarcoma of the 
left knee.

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the February 1997 
rating decision is either cumulative or redundant of the evidence 
of record or does not raise a reasonable possibility of 
substantiating the claim.  New evidence of record does not 
reflect any competent evidence of a diagnosis of any soft tissue 
sarcoma.

III.  Both Claims

Statements from the Veteran and his representative revealed 
repeated contentions that the Veteran suffers from current skin 
and left knee disorders related to events during his active 
service, specifically herbicide exposure.  Aside from the fact 
that these assertions are, essentially, cumulative of such other 
assertions as were previously of record, the Board emphasizes 
that testimony simply reemphasizing the position previously 
considered in the prior final rating decision is not new or 
sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 
312 (1992); see also Anglin v. West, 11 Vet. App. 361, 368 
(1998).

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claims of service connection for 
tinea versicolor and for soft tissue sarcoma of the left knee has 
not been received.  As such, the requirements for reopening the 
claim are not met, and the September 1994 and February 1997 
denials of the claims remain final.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claims, the benefit-of-
the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).




(CONTINUED NEXT PAGE)



ORDER

New and material evidence has not been received in order to 
reopen a claim of entitlement to service connection for tinea 
versicolor (claimed as skin rash on arms, chest, and groin), to 
include as secondary to herbicide exposure. 

New and material evidence has not been received in order to 
reopen a claim of entitlement to service connection for soft 
tissue sarcoma of the left knee, to include as secondary to 
herbicide exposure.



____________________________________________
MICHAEL HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


